887 F.2d 576
UNITED STATES of America, Plaintiff-Appellee,v.Walter Barry WILSON, Defendant-Appellant.
No. 89-1185.
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1989.

Don Jackson, Jenkens & Gilchrist, Dallas, Tex.  (Court-appointed), for defendant-appellant.
Delonia A. Watson, Asst. U.S. Atty., Marvin Collins, U.S. Atty., Dallas, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas;  Sidney A. Fitzwater, Judge.
Before GEE, JONES, and SMITH, Circuit Judges:
PER CURIAM:


1
For reasons to be stated more fully in an opinion to follow, we conclude that Wilson's use of an alias during the commission of his firearms-shipping offense did not constitute wilful impeding or obstruction of "the administration of justice during the investigation or prosecution of the instant offense...." such as to justify an increase in his offense level pursuant to Section 3C1.1 of the Sentencing Guidelines.  Because Wilson is due for release in December 1989, his appeal for relief from this error will be mooted unless we act forthwith.


2
We therefore VACATE his sentence and remand for resentencing not later than November 1.  The mandate will issue immediately.  It is so


3
ORDERED.